SLOVITER, Circuit Judge,
dissenting.
It may be that an indicted attorney negotiating on his or her own behalf faces “inherent emotional and psychological barriers” which prevent the attorney from competing vigorously with the government on behalf of a client. No citation to authority for that proposition is given in the plurality opinion. Before an irrebuttable presumption of potential conflict is based on that assumption, some evidence of its validity is needed other than the court’s a priori belief that it is so.
Although the plurality opinion attempts to limit its holding to the specific fact situation presented, it is unlikely that the holding articulated here will not be extended to presume ineffective assistance of counsel by any indicted attorney, absent waiver. If so, the plurality, in a well-meaning attempt to protect a defendant from prejudice which may not have occurred, may perpetrate an injustice at least as severe as that which it seeks to avoid. The plurality’s holding in this case may undermine other values and rights of at least comparable stature under our Anglo-American tradition of law.
An attorney under indictment is under the same presumption of innocence as any other citizen. “Like the school teacher in Slochower v. Board of Education, 350 U.S. 551, [76 S.Ct. 637, 100 L.Ed. 692], and the policeman in Garrity v. New Jersey, [385 U.S. 493, 87 S.Ct. 616, 17 L.Ed.2d 562], *147lawyers also enjoy first-class citizenship.” Spevack v. Klein, 385 U.S. 511, 516, 87 S.Ct. 625, 628, 17 L.Ed.2d 574 (1967). The irre-buttable presumption of inability to render effective legal service and the concomitant obligation to give each client or prospective client full details about the attorney’s legal situation will have an inevitable adverse effect on the attorney’s livelihood. Prospective clients are likely to choose other counsel, at least until the attorney’s own legal problems are resolved, thereby effectively depriving the attorney of the ability to practice law during the pendency of the indictment. The possibility that a client may waive the right to effective assistance of counsel can provide little comfort to an attorney who may, in fact, have been unjustly accused. What reasonable client can be expected to retain an attorney under indictment when this court bases its holding on its belief in the risk that the attorney will sacrifice the interests of the client in an effort to advance the attorney’s own interest?
Thus the mere accusation represented by an indictment is being transformed into a presumption of incompetency or infidelity. The plurality’s unsupported presumption represents an unwarranted and dangerous derogation of the fundamental constitutional right to be presumed to be innocent until proven guilty.1

. I agree with Chief Judge Seitz and Judge Garth that we should remand for an evidentia-ry hearing as to conflict and prejudice. I also agree with Judge Adams that it would have been preferable for the court to have considered the effect of the attorney’s suspension on his qualification to continue representation of the client during the pendency of an appeal. This might have obviated the necessity for reaching the difficult issues raised by the various opinions in this case.